By the Court.
The action below should have been an action of debt. A soire facias is a writ calling on a defend*120ant to show cause why a judgment then subsisting against him, should not be executed. The judgment to be rendered on the soire faoias is nothing [*] more than that execution issue; one court of concurrent jurisdiction only, cannot carry into effect the judgment of another, by issuing execution on the judgment obtained in the other.
Judgment reversed.
Cited in Tindall v. Garson, 1 Harr. 94.